Citation Nr: 1214442	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO.  09-40 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for left foot neuropathy.

2.  Entitlement to service connection for a right knee disability, claimed as secondary to service-connected residuals of shell fragment wound to the right buttock.

3.  Entitlement to service connection for a left knee disability, claimed as secondary to service-connected residuals of shell fragment wound to the right buttock.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to June 1971.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Oakland, California, Department of Veterans Affairs (VA) Regional Office (RO). 

In February 2012, a Board hearing was held before the undersigned.  A transcript of that proceeding is associated with the claims file.  During the hearing, the Veteran was granted a 30-day abeyance period for submission of additional evidence.  In February 2012, he submitted a statement from his treating VA physician, with a waiver of RO initial consideration.

In a January 1992 statement, the Veteran raised a claim of entitlement to service connection for a breathing disorder, secondary to herbicide exposure.  Consideration of this issue was deferred in a February 1993 rating action.  A review of the record does not reveal that the issue was ever adjudicated.  Therefore, it is referred to the RO for appropriate action.  

The issues of entitlement to service connection for right and left knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action on his part is required.



FINDING OF FACT

At the February 2012 hearing, the Veteran expressed that he wished to withdraw his appeal in the matter of entitlement to service connection for left foot neuropathy.


CONCLUSION OF LAW

Because the Veteran has withdrawn his appeal in the matter of entitlement to service connection for left foot neuropathy, the Board does not have jurisdiction to consider such matter.  38 U.S.C.A. §§ 7104(a), 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Given the Veteran's expressed intent to withdraw his appeal on the issue of entitlement to service connection for left foot neuropathy, there is no reason to address the impact of the Veterans Claims Assistance Act of 2000 (VCAA) in this matter.

In February 2012, the Veteran requested to withdraw his appeal seeking entitlement to service connection for left foot neuropathy.  Under 38 U.S.C.A. § 7104(a), the Board has jurisdiction in any matter which under 38 U.S.C.A. § 511 is subject to a decision by the Secretary.  Under 38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202, the Board may dismiss any appeal which fails to allege error of fact or law in the matter before the Board.  Under 38 C.F.R. § 20.204, an appellant may withdraw an appeal at any time prior to the issuance of a final Board decision on the matter.

Again, the Veteran has withdrawn his appeal in the matter of entitlement to service connection for left foot neuropathy.  See Hearing Transcript, p. 2.  Accordingly, there is no allegation of error of fact or law in this matter remaining before the Board.  Hence, the Board does not have jurisdiction to consider an appeal in this matter, and the appeal in this matter must be dismissed.


ORDER

As the Board has no jurisdiction in such matter, the appeal seeking entitlement to service connection for left foot neuropathy is dismissed without prejudice.


REMAND

While further delay is regrettable, the Board finds that additional development is required prior to adjudicating the Veteran's claims of service connection for right and left knee disability.

The Board notes that service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  In addition, service connection may be established on a secondary basis for a disability which is aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  The Veteran may only be compensated for the degree of disability over and above the degree existing prior to the aggravation.  Id.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

The medical evidence of record shows that the Veteran has current right and left knee disabilities.  See February 2010 VA examination.  The Board finds, however, that the record lacks adequate opinions addressing the question of secondary service connection for such disabilities.  The Veteran contends that the claimed disabilities are secondary to his service-connected shell fragment wound to the right buttock.

The Board notes, that the Veteran submitted a statement, in February 2012, from his treating VA physician which notes, in pertinent part:

"[The Veteran's] right and left knee problems are at least as likely than not related to his service connected conditions with fragment wounds of right buttocks and right thigh."

The Board finds that such opinion has minimal probative weight as the VA examiner provided a medical opinion containing only data and conclusions, without any supporting rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304   (2008) (a medical opinion is not probative if it does not contain clear conclusions).

In February 2010, the physician opined:

"Having reviewed the Veteran's claims file and examined both knees, the following opinion is offered.  There is no evidence of knee injuries while in the service and subsequently for several years after discharge from the services.  It is thus less likely as not that the Veteran's current bilateral knee disabilities are caused by or the result of his service-connected residuals of SFW, right buttock, with retained foreign body."

The Board finds the opinion does not adequately address (in light of Allen v. Brown, 7 Vet. App. 439, 448 (1995)) whether the Veteran's knee disorders have been aggravated by his service-connected shell fragment wound.  Therefore, a VA examination to secure a further medical advisory opinion is necessary.  

The Board notes that the question of whether the Veteran's right and left knee disabilities were caused by residuals of shell fragment wound to the right buttock has been appropriately addressed- only the associated question of aggravation by a service-connected disability requires addressing here.

As noted, the Veteran's theory of entitlement is secondary service connection.  See February 2008 claim.  The Board notes that a revised version of 38 C.F.R. § 3.310 became effective October 10, 2006.  The revised version essentially provides that VA will not concede aggravation of a non service-connected disease or injury by a service- connected disease or injury unless the baseline level of severity is established by medical evidence.  The regulation further sets out the procedure for determining the extent of any aggravation.  Attention of the RO and the VA examiners is directed to these changes (and to Allen) so that the reports of the VA examination directed by the Board include the necessary information.

Finally, the record reflects that the Veteran receives ongoing VA treatment regarding these issues.  As records of such treatment may contain pertinent information, they must be secured.  Notably, records of VA treatment are constructively of record.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following:

1. The RO should secure for the record copies of the complete updated (since May 2010) clinical records of any and all VAMC treatment the Veteran has received for right and left knee disabilities.

2. Thereafter, the claims file should be sent to an appropriate VA examiner to determine the etiology of the right and left knee disabilities.  Based on a review of the record, the examiner should provide an opinion addressing whether it is at least as likely as not (50% or better probability) that the right and/or left knee disabilities have been aggravated (made permanently worse beyond the natural progression of the disease) by the service-connected residuals of shell fragment wound to the right buttock. 

If aggravation is found, the examiner must identify the baseline level of disability prior to aggravation.  This may be accomplished by review of the medical evidence.  Additionally, the Veteran's statements as to changes in the severity of his observable symptoms over time may be considered as well.

The examiner must explain the rationale for all opinions.  If the examiner cannot respond without resorting to speculation, he or she should explain why a response would be speculative.  

If the examiner finds that a physical examination is required to fully respond to this inquiry, then one should be arranged.  The instructions and questions to be addressed at the examination are the same as those set forth in the above paragraphs.  

3. The RO should ensure that all development sought above is completed (all questions posed are answered, with explanation of rationale), and then re-adjudicate the Veteran's claims.  If any remain denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


